Exhibit 10.1

 

Execution Version

 

BANK OF MONTREAL

BMO CAPITAL MARKETS CORP.

3 Times Square

New York, New York 10036

 

 

CONFIDENTIAL

 

March 3, 2017

 

Resolute Energy Corporation

1700 Lincoln, Suite 2800

Denver, Colorado 80203

Resolute Energy Corporation

$100.0 Million Bridge Facility

Commitment Letter

Ladies and Gentlemen:

Resolute Energy Corporation (the “Borrower” or “you”) has advised Bank of
Montreal (“BMO”) and BMO Capital Markets Corp. (“BMOCM” and, together with BMO
and our affiliates,  the “Commitment Parties”, “we” or “us”) that you seek a
senior unsecured bridge credit facility in an amount anticipated to be up to
$100.0 million (the “Bridge Facility”) and to consummate the other transactions
described on Exhibit A hereto (the “Transactions”).  Capitalized terms used but
not defined herein are used with the meanings assigned to them on the Exhibits
attached hereto (such Exhibits, together with this letter, collectively, the
“Commitment Letter”).

1.

Commitments

In connection with the Transactions, BMO is pleased to advise you of its
commitment to provide 100% of the aggregate amount of the Bridge Facility upon
the terms and conditions set forth in this letter and Exhibit B hereto (together
with the Conditions Precedent to the Closing attached hereto as Exhibit C, the
“Term Sheet”).

2.

Titles and Roles

It is agreed that (i) BMOCM will act as sole lead arranger and sole bookrunner
for the Bridge Facility (acting in such capacities, the “Lead Arranger”) and
(ii) BMO will act as sole administrative agent for the Bridge Facility.

It is further agreed that BMOCM will have “left” placement in any marketing
materials or other documentation used in connection with the Bridge
Facility.  You agree that no other agents, co-agents, arrangers, co-arrangers,
bookrunners, co-bookrunners, managers or co-managers will be appointed, no other
titles will be awarded and no compensation (other than that expressly
contemplated by the Term Sheet and Fee Letter referred to below) will be paid in
connection with the Bridge Facility unless you and we shall so reasonably agree
(it being understood and agreed that no other agent, co-agent, arranger, co-

 

--------------------------------------------------------------------------------

 

arranger, bookrunner, co-bookrunner, manager or co-manager shall be entitled to
greater economics in respect of the Bridge Facility than the Commitment
Parties).

3.

Syndication

We reserve the right to syndicate, at any time and in our sole discretion, the
Bridge Facility to a group of lenders identified by us in consultation with you
and reasonably acceptable to the Lead Arranger and you (your consent not to be
unreasonably withheld, conditioned or delayed) (together with BMO, the
“Lenders”); provided that, notwithstanding the Lead Arranger’s right to
syndicate the Bridge Facility and receive commitments with respect thereto, it
is agreed that (a) any syndication of, or receipt of commitments in respect of,
all or any portion of any Commitment Party’s commitments hereunder prior to the
initial funding under the Bridge Facility on the Closing Date (as defined in
Exhibit A hereto) shall not be a condition to any Commitment Party’s commitments
nor reduce or release any Commitment Party from its commitments or obligations
hereunder with respect to any of the Bridge Facility until the initial funding
of the Bridge Facility on the Closing Date and (b) unless you otherwise agree in
writing, which consent shall not be unreasonably withheld, no syndication,
assignment or other transfer shall become effective with respect to any portion
of any Commitment Party’s commitments in respect of the Bridge Facility until
the initial funding of the Bridge Facility on the Closing Date.  

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter (referred to below), but without limiting your obligations to
assist with syndication efforts as set forth herein, it is understood and agreed
that (i) obtaining the ratings referenced below shall not constitute a condition
to the commitments hereunder or the funding of the Bridge Facility on the
Closing Date but may be a post-closing obligation of the Credit Documentation
and (ii) none of the commencement or the completion of the syndication of the
Bridge Facility or the receipt of any commitment in connection therewith shall
constitute a condition precedent to the availability or initial funding of the
Bridge Facility on the Closing Date or at any time thereafter and that the
commitments hereunder or the funding of the Bridge Facility on the Closing Date
are not subject to syndication of the Bridge Facility.  

The Lead Arranger intends to commence syndication efforts promptly, and you
agree actively to assist (and to use your commercially reasonable efforts to
cause the Acquired Business to actively assist) the Lead Arranger in completing
a syndication reasonably satisfactory to the Lead Arranger and you.  Such
assistance shall include (A) your using commercially reasonable efforts to
ensure that the syndication efforts benefit from your and your affiliates’
existing banking relationships, (B) direct contact between your senior
management and advisors and the proposed Lenders (and using your commercially
reasonable efforts to ensure such contact between senior management of the
Acquired Business and the proposed Lenders, subject to your rights set forth in
the Purchase Agreement), in all such cases upon reasonable advance notice and at
times and locations to be mutually agreed upon, (C) your preparing and providing
to the Lead Arranger (and using commercially reasonable efforts to cause the
Acquired Business to prepare and provide) all information with respect to you
and the Acquired Business and the Acquisition, including all financial
information and Projections (as defined below), as the Lead Arranger may
reasonably request in connection with the arrangement and syndication of the
Bridge Facility, subject to the limitations on your rights to request
information concerning the Acquired Business set forth in the Purchase Agreement
and your assistance (and using your commercially reasonable efforts to cause the
Acquired Business to assist) in the preparation of one or more customary
confidential information memoranda (each, a “Confidential Information
Memorandum”) and other marketing materials to be used in connection with the
syndication (all such information, memoranda and material, “Information
Materials”), subject to the limitations on your rights to request information
concerning the Acquired Business set forth in the Purchase Agreement and your
assistance, (D) your hosting, with the Lead Arranger, of one or more meetings,
as needed (or, if you and we agree, a conference call in lieu of such meetings)
of prospective Lenders at times and locations to be mutually agreed (and using
your

2

 

--------------------------------------------------------------------------------

 

commercially reasonable efforts to cause the officers of the Acquired Business
to be available for such meetings), subject to the limitations on your rights
set forth in the Purchase Agreement (E) your using your commercially reasonable
efforts to obtain (x) and updated corporate credit and/or corporate family
ratings for the Borrower and (y) ratings for the Senior Unsecured Notes (as
defined in Exhibit A) from both Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”) as soon as practicable and in
any event prior to the marketing, if any, for the Senior Unsecured Notes and (F)
your ensuring that, until the date that is 90 days following the Closing Date,
there is no competing offering, placement, arrangement or syndication of any
debt securities (other than the Senior Unsecured Notes) or bank financing (other
than the Bridge Facility or any bank financing of the Borrower under the
Existing Revolver (as defined in the Fee Letter referred to below)) or
announcement thereof (other than the Secured Unsecured Notes and/or the Bridge
Facility) by or on behalf of you or the Acquired Business and its affiliates, in
each case, that could reasonably be expected to materially impair the primary
syndication of the Bridge Facility (it being understood that (i) borrowings by
the Borrower  under the Existing Revolver and (ii) the Borrower’s and its
subsidiaries’ and the Acquired Business’ ordinary course capital lease and
purchase money equipment financings will not materially impair the primary
syndication of the Bridge Facility).  Upon the request of the Lead Arranger, you
will use your commercially reasonable efforts to cause the Acquired Business to
furnish, for no fee, to the Lead Arranger an electronic version of the Acquired
Business’ trademarks, service marks and corporate logo for use in marketing
materials for the purpose of facilitating the syndication of the Bridge Facility
(the “License”); provided, however, that the License shall be used solely for
the purpose described above and may not be assigned or transferred.  You also
understand and acknowledge that we may provide to market data collectors, such
as league table, or other service providers to the lending industry, information
regarding the closing date, size, type, purpose of, and parties to, the Bridge
Facility. Subject to the provisions above, the Lead Arranger will manage, in
consultation with you, all aspects of the syndication, including decisions as to
the selection of institutions to be approached and when they will be approached,
when commitments will be accepted, which institutions will participate, the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders.  

You hereby acknowledge and agree that the Lead Arrangers will have no
responsibility other than to arrange the syndication as set forth herein and
each Commitment Party is acting solely in the capacity of an arm’s length
contractual counterparty to the Borrower with respect to the arrangement of the
Bridge Facility (including in connection with determining the terms of the
Bridge Facility) and not as a financial advisor or a fiduciary to, or an agent
of, the Borrower or any other person. Additionally, the Borrower acknowledges
and agrees that, as a Lead Arranger, BMOCM is not advising the Borrower as to
any legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction.  The Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and BMOCM shall have no
responsibility or liability to the Borrower with respect thereto.  Any review by
the Commitment Parties of the Borrower, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Commitment Parties and shall not be on behalf of the
Borrower.  The Borrower agrees that it will not assert any claim against the
Commitment Parties based on an alleged breach of fiduciary duty by such Lead
Arranger in connection with this Commitment Letter and the transactions
contemplated hereby.  

At the request of the Commitment Parties, you agree to assist in the preparation
of a customary version of each Confidential Information Memorandum or other
Information Material (a “Public Version”) consisting exclusively of information
with respect to you and your affiliates, the Acquired Business and the
Acquisition that is either publicly available or not material with respect to
you and your affiliates, the Acquired Business and its affiliates, any of your
or their respective securities or the Acquisition for purposes of United States
federal and state securities laws or that would reasonably be expected to be
included in an offering memorandum for an offering of high yield debt securities
under

3

 

--------------------------------------------------------------------------------

 

Rule 144A concurrent with the syndication of the Bridge Facility (such
information, “Non-MNPI”).  Such Public Versions, together with any other
information prepared by you or the Acquired Business or your or its affiliates
or representatives and conspicuously marked “Public” (collectively, the “Public
Information”), which at a minimum means that the word “Public” will appear
prominently on the first page of any such information, may be distributed by us
to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”).  You acknowledge and agree that, in addition
to Public Information and unless you promptly notify us otherwise, (a) drafts
and final definitive documentation with respect to the Bridge Facility, (b)
administrative materials prepared by the Lead Arranger for prospective Lenders
(such as a lender meeting invitation, allocations and funding and closing
memoranda) and (c) notifications of changes in the terms of the Bridge Facility
may be distributed to Public Side Lenders.  You acknowledge that the Commitment
Parties’ public-side employees and representatives who are publishing debt
analysts may participate in any meetings held pursuant to clause (D) of the
second preceding paragraph; provided that such analysts shall not publish any
information obtained from such meetings (i) until the syndication of the Bridge
Facility has been completed upon the making of allocations by the Lead Arranger
and the Lead Arranger freeing the Bridge Facility to trade or (ii) in violation
of any confidentiality agreement between you and the Commitment Parties.

In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains Non-MNPI.  Each Confidential
Information Memorandum will be accompanied by a disclaimer exculpating you and
us with respect to any use thereof and of any related Information Materials by
the recipients thereof.

4.

Information

You hereby represent and warrant that (with respect to any information relating
to the Acquired Business, to your knowledge) (a) all written information
(including all Information Materials), other than the Projections, other
forward-looking information and information of a general economic or industry
specific nature (the “Information”), that has been or will be made available to
us by you or any of your representatives in connection with the transactions
contemplated hereby, when taken as a whole, does not or will not, when furnished
to us, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving effect to all supplements thereto) and (b) the written
financial projections and other forward-looking written information (the
“Projections”) that have been or will be made available to us by you or any of
your representatives in connection with the transactions contemplated hereby
have been or will be prepared in good faith based upon assumptions believed by
you to be reasonable at the time furnished to us (it being recognized by the
Commitment Parties that such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
the control of you and the Acquired Business, that no assurance can be given
that any particular projection will be realized and that actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results and such differences may be material).  You agree
that if, at any time prior to the Closing Date and thereafter until completion
of our syndication efforts, you become aware that any of the representations in
the preceding sentence would be incorrect (to your knowledge with respect to
information relating to the Acquired Business) if such Information or
Projections were furnished at such time and such representations were remade, in
any material respect, then you will (or, with respect to the Information and
Projections relating to the Acquired Business, will use commercially reasonable
efforts to) promptly supplement the Information and the Projections so that
(with respect to Information and Projections relating to the Acquired Business,
to your knowledge) such representations when remade would be correct (to your
knowledge with respect to information relating to the Acquired Business), in all
material respects, under

4

 

--------------------------------------------------------------------------------

 

those circumstances on such date.  You understand that in arranging and
syndicating the Bridge Facility we may use and rely on the Information and
Projections without independent verification thereof.

5.

Fees

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Fee Letter dated the date hereof and delivered herewith (the “Fee
Letter”) on the terms and subject to the conditions set forth therein.

6.

Conditions

The Commitment Parties’ commitments and agreements hereunder are subject to the
conditions set forth in this Section 6, in Exhibit B under the heading “CERTAIN
CONDITIONS – Conditions Precedent” and Exhibit C.  

Notwithstanding anything in this Commitment Letter, the Fee Letter or the Credit
Documentation (as defined in Exhibit B) to the contrary, (a) the only
representations relating to you and your subsidiaries and the Acquired Business
and yours and their respective businesses, the accuracy of which shall be a
condition to availability of the Bridge Facility on the Closing Date shall be
(i) such of the representations made by and on behalf of the Acquired Business
in the Purchase Agreement as are material to the interests of the Lenders, but
only to the extent that the accuracy of any such representation is a condition
to your (or your affiliate’s) obligations to close under the Purchase Agreement
or you have (or your affiliate has) the right to terminate your (or its)
obligations under the Purchase Agreement as a result of a breach of such
representations in the Purchase Agreement (the “Purchase Agreement
Representations”) and (ii) the Specified Representations (as defined below), in
the case of clauses (i) and (ii) in all material respects, except where such
representations and warranties are already qualified by materiality, in which
case such representation and warranty shall be accurate in all respects, and (b)
the terms of the Credit Documentation shall be in a form such that they do not
impair availability of the funding for the Bridge Facility on the Closing Date
if the conditions set forth in this Commitment Letter are satisfied.  For
purposes hereof, “Specified Representations” means the representations and
warranties referred to in the Term Sheet relating to the organizational
existence and qualification of the Loan Parties (as defined in the Term Sheet);
organizational power and authority of the Loan Parties,  as it relates to the
due authorization, execution, delivery and performance of the relevant Credit
Documentation by the Loan Parties and the obligations thereunder, and
enforceability as it relates to the entering into and performance of the
relevant Credit Documentation against the Loan Parties and the obligations there
under; no conflicts of the Credit Documentation with the organizational
documents, material agreements or applicable laws of the relevant Loan Parties;
solvency (on a consolidated basis as of the Closing Date and after giving effect
to the Transactions) of the Borrower and its subsidiaries taken as a whole;
Federal Reserve margin regulations; the Investment Company Act; the status of
the Bridge Facility and the guaranties thereof as senior debt; the PATRIOT Act;
and use of proceeds (including not in violation of FCPA and laws applicable to
sanctioned persons, entities and nations, including OFAC), and compliance with
applicable laws generally.  Notwithstanding anything in this Commitment Letter
or the Fee Letter to the contrary, the only conditions to availability of the
Bridge Facility on the Closing Date are set forth on Exhibit B under the heading
“CERTAIN CONDITIONS – Conditions Precedent” and Exhibit C.  This paragraph, and
the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.  Without limiting the conditions precedent provided herein to
funding the consummation of the Acquisition with the proceeds of the Bridge
Facility, the Lead Arranger will cooperate with you as reasonably requested and
commercially feasible in coordinating the timing and procedures for the funding
of the Bridge Facility in a manner consistent with the Purchase Agreement.

5

 

--------------------------------------------------------------------------------

 

7.

Indemnification and Expenses

You agree (a) to indemnify and hold harmless each Commitment Party, its
affiliates and its and their respective directors, officers, employees,
advisors, agents and other representatives (each, an “indemnified person”) from
and against any and all losses, claims, damages and liabilities to which any
such indemnified person may become subject arising out of or in connection with
this Commitment Letter, the Fee Letter, the Bridge Facility, the use of the
proceeds thereof or the Acquisition and the Transactions or any claim,
litigation, investigation or proceeding (a “Proceeding”) relating to any of the
foregoing, regardless of whether any indemnified person is a party thereto,
whether or not such Proceedings are brought by you, your equity holders,
affiliates, creditors or any other person, and to reimburse each indemnified
person upon demand for any reasonable legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to (A) losses, claims, damages, liabilities or related expenses to the
extent (i) they are found by a final, nonappealable judgment of a court of
competent jurisdiction to arise from (x) the willful misconduct or gross
negligence of such indemnified person or its control affiliates, directors,
officers or employees (collectively, the “Related Parties”) or (y) the material
breach of the obligations of such indemnified person or any of  its Related
Parties under the Commitment Letter or Fee Letter or (ii) arising out of, or in
connection with, any Proceeding that does not involve an act or omission by you
or any of your affiliates and that is brought by an indemnified person against
any other indemnified person other than any Proceeding against any indemnified
person in its capacity or in fulfilling its role as the Administrative Agent or
Lead Arranger or similar role under the Bridge Facility or (B) any settlement
entered into by such indemnified person without your written consent (such
consent not to be unreasonably withheld) and (b) regardless of whether the
Closing Date occurs, to reimburse the Commitment Party and its affiliates for
all reasonable out-of-pocket expenses that have been invoiced prior to the
Closing Date or following termination or expiration of the commitments hereunder
(including reasonable and documented due diligence expenses, syndication
expenses, travel expenses, and the fees, charges and disbursements of counsel)
incurred in connection with the Bridge Facility and any related documentation
(including this Commitment Letter and the definitive financing documentation) or
the administration, amendment, modification or waiver thereof.  It is further
agreed that each Commitment Party shall only have liability to you (as opposed
to any other person) and that BMO shall be liable solely in respect of its own
commitment to the Bridge Facility on a several, and not joint, basis with any
other party which may commit to the Bridge Facility.  No indemnified person
shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent any such damages are
found by a final, nonappealable judgment of a court of competent jurisdiction to
arise from the gross negligence or willful misconduct of such indemnified person
(or any of its Related Parties).  None of the indemnified persons or you, the
Acquired Business or any of your or their respective affiliates or the
respective directors, officers, employees, advisors, and agents of the foregoing
shall be liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letter, the Bridge Facility or
the transactions contemplated hereby, provided that nothing contained in this
sentence shall limit your indemnity obligations to the extent set forth in this
Section 7.

8.

Sharing of Information, Affiliate Activities

You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise.  The
Commitment Parties will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or its other
relationships with you in connection with the performance by the Commitment
Parties of services for other companies, and the Commitment Parties

6

 

--------------------------------------------------------------------------------

 

will not furnish any such information to other companies.  You also acknowledge
that each Commitment Party has no obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained from other companies.

You further acknowledge that each Commitment Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services.  In the ordinary
course of business, each Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships.  With
respect to any securities and/or financial instruments so held by the Commitment
Parties or any of their respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

9.

Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and those of the
Acquired Business, in each case on a confidential and need-to-know basis,
(provided that any disclosure of the Fee Letter or its terms or substance to the
Acquired Business or its officers, directors, employees, attorneys, accountants,
agents or advisors shall be redacted in a manner reasonably satisfactory to the
Commitment Parties), (b) in any legal, judicial or administrative proceeding or
as otherwise required by law or regulation or as requested by a governmental
authority (in which case you agree, to the extent permitted by law, to inform us
promptly in advance thereof), (c) upon notice to the Commitment Parties, this
Commitment Letter and the existence and contents hereof (but not the Fee Letter
or the contents thereof other than the existence thereof and the contents
thereof as part of projections, pro forma information and a generic disclosure
of aggregate sources and uses to the extent customary in marketing materials and
other required filings) may be disclosed in any prospectus or offering memoranda
relating to the Senior Unsecured Notes, in any syndication or other marketing
material in connection with the Bridge Facility or in connection with any public
filing requirement, (d) the Term Sheet may be disclosed to potential Lenders and
to any rating agency in connection with the Acquisition, the Bridge Facility and
the Senior Unsecured Notes, (e) the Term Sheet may be disclosed to any rating
agency in connection with obtaining ratings for the Borrower and/or the Bridge
Facility, (f) you may disclose this Commitment Letter  (but not the Fee Letter)
after your acceptance of hereof and thereof, in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges and (g) you may disclose the existence of this Commitment Letter and
the contents thereof (but not the Fee Letter) in any press or other public
release relating to the Transactions.

The Commitment Parties shall use all nonpublic information received by it in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Parties from disclosing any
such information (a) subject to your prior approval of the information to be
disclosed (not to be unreasonably withheld), to rating agencies, (b) to any
Lenders or participants or prospective Lenders or participants, (c) in any
legal, judicial, administrative proceeding or other compulsory process or as
required by applicable law or regulations (in which case the Commitment Parties
shall promptly notify you, in advance, to the extent permitted by law), (d) upon
the request or demand of any regulatory or self-regulatory authority having
jurisdiction over the a Commitment Party or its affiliates (in which case such
Commitment Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental,

7

 

--------------------------------------------------------------------------------

 

regulatory or self-regulatory authority exercising examination or regulatory
authority, to the extent commercially practicable and permitted by law, in each
case as determined by the Commitment  Parties in their sole discretion,  notify
you in advance thereof ), (e) to the employees, legal counsel, independent
auditors, professionals and other experts or agents of the Commitment Parties
(collectively, “Representatives”) who are informed of the confidential nature of
such information and are or have been advised of their obligation to keep
information of this type confidential, provided that such Commitment Party shall
be responsible for its Representatives’ compliance with this paragraph if the
Commitment Party control’s such Representative, (f) to any of their respective
affiliates (provided that any such affiliate is advised of its obligation to
retain such information as confidential and such Commitment Party shall be
responsible for its affiliates’ compliance with this paragraph) solely in
connection with the Acquisition and any related transactions, (g) to the extent
any such information becomes publicly available other than by reason of
disclosure by a Commitment Party, its affiliates or Representatives in breach of
this Commitment Letter, (h) for purposes of establishing a “due diligence”
defense and (i) pursuant to customary disclosure about the terms of the
financing contemplated hereby in the ordinary course of business to market data
collectors and similar service providers to the loan industry for league table
purposes; provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and each Commitment Party, including, without limitation, as set forth in
any confidential information memorandum or other marketing materials) in
accordance with the standard syndication processes of the Lead Arranger or
customary market standards for dissemination of such type of information, which
may require “click through” or other affirmative action on the part of the
recipient to access such confidential information and acknowledge its
confidentiality obligations in respect thereof. The provisions of this paragraph
shall automatically terminate one year following the date of this Commitment
Letter.

10.

Miscellaneous

This Commitment Letter shall not be assignable by you (except to one or more of
your subsidiaries immediately prior to or otherwise substantially concurrently
with the consummation of the Acquisition) without the prior written consent of
the Commitment Parties (and any purported assignment without such consent shall
be null and void), is intended to be solely for the benefit of the parties
hereto and the indemnified persons and is not intended to and does not confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and the indemnified persons to the extent expressly set forth
herein.  Each Commitment Party reserves the right to employ the services of its
affiliates in providing services contemplated hereby and to allocate, in whole
or in part, to its affiliates certain fees payable to such Commitment Party in
such manner as such Commitment Party and its affiliates may agree in their sole
discretion.  This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and the Commitment Parties.  This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this Commitment Letter by
facsimile or electronic transmission (e.g., “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart hereof.  This Commitment Letter
and the Fee Letter are the only agreements that have been entered into among us
and you with respect to the Bridge Facility and set forth the entire
understanding of the parties with respect thereto.  This Commitment Letter and
any claim or controversy arising hereunder or related hereto shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York.

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or

8

 

--------------------------------------------------------------------------------

 

proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this Commitment Letter or the Fee Letter or
the performance of services hereunder or thereunder.  You and we agree that
service of any process, summons, notice or document by registered mail addressed
to you or us shall be effective service of process for any suit, action or
proceeding brought in any such court.  You and we hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum.  You and we
hereby irrevocably agree to waive trial by jury in any suit, action, proceeding,
claim or counterclaim brought by or on behalf of any party related to or arising
out of the Transactions, this Commitment Letter or the Fee Letter or the
performance of services hereunder or thereunder.

The Commitment Parties hereby notify you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), they are required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes names, addresses, tax identification numbers and other information that
will allow the Commitment Parties and each Lender to identify the Borrower and
each Guarantor in accordance with the PATRIOT Act.  This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for the
Commitment Parties and each Lender.

The indemnification, fee, expense, jurisdiction, syndication and confidentiality
provisions contained herein and in the Fee Letter shall remain in full force and
effect regardless of whether definitive financing documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitments hereunder (including the occurrence of the Borrower
Termination Date (as defined below); provided that your obligations under this
Commitment Letter (other than your obligations with respect to (a) assistance to
be provided in connection with the syndication thereof (including as to the
provision of information and representations with respect thereto) and (b)
confidentiality) shall automatically terminate and be superseded, to the extent
comparable, by the provisions of the Credit Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time, in each case to the extent the Credit
Documentation has comparable provisions with comparable coverage.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter not later than 5:00 p.m., New York City time, on March 3, 2017.  This
offer will automatically expire at such time if we have not received such
executed counterparts in accordance with the preceding sentence.  In the event
that the initial borrowing under the Bridge Facility does not occur on or before
the Expiration Date, then this Commitment Letter and the commitments hereunder
shall automatically terminate unless we shall, in our discretion, agree to an
extension.  “Expiration Date” means the earliest of (i) June 15, 2017, (ii) the
closing of the Acquisition without the use of the Bridge Facility and (iii) the
termination of the Purchase Agreement prior to closing of the
Acquisition.  Notwithstanding the foregoing, this Commitment Letter may be
terminated by the Borrower, in its sole discretion, on the date that is five
business days (the “Borrower Termination Date” after the Borrower provides
written notice thereof to the Commitment Parties; provided, that, such
termination shall not be effective until BMO has received payment of the Bridge
Commitment Fee, in the amount set forth in the Fee Letter.

 

9

 

--------------------------------------------------------------------------------

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 

 

Very truly yours,

 

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

 

/s/ Thomas Dale

 

 

 

 

Name: Thomas Dale

 

 

 

 

 

 

 

 

 

Title: Managing Director

 

 

 

BMO CAPITAL MARKETS CORP.

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas Dale

 

 

 

 

Name: Thomas Dale

 

 

 

 

 

 

 

 

 

Title: Managing Director

 

 

 

 






Commitment Letter Signature Page

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

 

By:

/s/ Theodore Gazulis

 

 

 

Name: Theodore Gazulis

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

Commitment Letter Signature Page

 

--------------------------------------------------------------------------------

 

EXHIBIT A


TRANSACTION SUMMARY

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B, and C thereto.

Pursuant to the terms of that certain Purchase and Sale Agreement dated as of
the date of the Commitment Letter, among Resolute Natural Resources Southwest,
LLC, a wholly-owned subsidiary of the Borrower, CP Exploration II, LLC (“CP
Exploration”) and Petrocap CPX, LLC (together with CP Exploration, the
“Sellers”) (together with all exhibits, schedules and disclosure letters
thereto, collectively, the “Purchase Agreement”), the Borrower will acquire (the
“Acquisition”) the assets described therein (the “Acquired Business”).

In connection with the Acquisition, the Borrower may, at its option, finance
such Acquisition with the proceeds of a revolver borrowing under the Existing
Revolver, the private or public sale of equity, incurrence of other debt or in
the manner described in (a) below:

(a)  To the extent the Borrower so chooses, the Borrower may either (i) issue
and sell senior unsecured notes (the “Senior Unsecured Notes”) in a public
offering or in a Rule 144A or other private placement on the Closing Date
yielding at least $100.0 million in gross cash proceeds on or prior to the
Closing Date, or (ii) if and to the extent the Borrower does not, or it is
unable to, issue Senior Unsecured Notes yielding at least $100.0 million in
gross cash proceeds on or prior to the Closing Date, obtain at least $100.0
million, less the amount of the Senior Unsecured Notes, if any, issued on or
prior to the Closing Date, in loans under a new senior unsecured bridge facility
as described in Exhibit B (the “Bridge Facility”).

(b)  The proceeds, if any, of the Bridge Facility and the Senior Unsecured Notes
on the Closing Date will be applied to pay the cash consideration for the
Acquisition and (ii) to pay the fees and expenses incurred in connection with
the Transactions (such fees and expenses, the “Transaction Costs”).

The transactions described in (a) and (b) above are collectively referred to
herein as the “Transactions”.  For purposes of this Commitment Letter and the
Fee Letter, “Closing Date” shall mean the date of the satisfaction or waiver of
the conditions set forth in Exhibit C and the initial funding of the Bridge
Facility.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Resolute Energy Corporation

$100.0 Million Bridge Facility
Summary of Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Bridge Facility.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Commitment Letter to which this Exhibit B is attached
and Exhibits A and C attached thereto.

1. PARTIES

Borrower:

Resolute Energy Corporation (the “Borrower”)

Guarantors:

Each of the Borrower’s direct and indirect, existing and future, wholly-owned
domestic subsidiaries, provided that any restricted subsidiary that shall
guarantee indebtedness of the Borrower under any other bank credit facility
shall become a guarantor (collectively the “Guarantors”; together with the
Borrower, the “Loan Parties”).

Ranking:

The Initial Bridge Loans and Extended Term Loans (collectively, the “Bridge
Loans”) will rank pari passu with other existing and future senior indebtedness
of the Borrower and will rank senior to any future subordinated
indebtedness.  The Initial Bridge Loans and Extended Term Loans will rank junior
to the secured indebtedness of the Borrower to the extent of the value of the
collateral securing such indebtedness.

Sole Lead Arranger and

Sole Bookrunner:

BMO Capital Markets Corp. (in such capacity, the “Lead Arranger”).

Administrative Agent:

Bank of Montreal (in such capacity, the “Administrative Agent”) will act as the
Administrative Agent for the Lenders holding the Initial Bridge Loans (as
defined below) from time to time.

Lenders:

A syndicate of banks, financial institutions and other entities arranged by the
Lead Arranger (including BMO) identified by the Lead Arranger in consultation
with the Borrower, and reasonably acceptable to the Borrower to the extent
provided under “Assignment and Participation” (collectively, the “Lenders”).

2. TYPE AND AMOUNT OF BRIDGE FACILITY

Initial Bridge Loans:

The Lenders will make senior unsecured loans (the “Initial Bridge Loans”) to the
Borrower on the Closing Date in an aggregate principal amount not to exceed
$100.0 million minus the amount of gross proceeds from the Senior Unsecured
Notes available on the Closing Date.

 

--------------------------------------------------------------------------------

 

Availability:

The Lenders will make the Initial Bridge Loans on the Closing Date.

Use of Proceeds:

The proceeds of the Initial Bridge Loans will be used to finance in part the
Transactions.

Maturity/Exchange:

The Initial Bridge Loans will initially mature on the first anniversary of the
Closing Date (the “Initial Bridge Loan Maturity Date”), with such maturity to be
extended as provided below.  If any of the Initial Bridge Loans have not been
previously repaid in full on or prior to the Initial Bridge Loan Maturity Date
and no bankruptcy (with respect to the Borrower) event of default then exists,
such Initial Bridge Loans shall automatically be extended to the eighth
anniversary of the Closing Date (the “Extended Term Loans”).  The Lenders in
respect of such Extended Term Loans will have the option at any time or from
time to time after the Initial Bridge Loan Maturity Date to receive Exchange
Notes (the “Exchange Notes”) in exchange for such Extended Term Loans having the
terms set forth in the term sheet attached hereto as Annex I; provided that a
Lender may not elect to exchange its outstanding Extended Term Loans for
Exchange Notes unless the conditions set forth in Annex I under “Principal
Amount” have been satisfied.

The Initial Bridge Loans, the Extended Term Loans and the Exchange Notes shall
be pari passu for all purposes.

Interest:

Prior to the Initial Bridge Loan Maturity Date, the Initial Bridge Loans will
accrue interest at a rate per annum equal to the Adjusted LIBOR (as defined
below) plus 525 basis points (the “Initial Margin”).  Such spread over Adjusted
LIBOR will increase by 50 basis points at the end of each three-month period
after the Closing Date.  Notwithstanding the foregoing, the interest rate in
effect on the Initial Bridge Loans at any time prior to the Initial Bridge Loan
Maturity Date shall not exceed an amount that causes the weighted average per
annum yield to maturity payable by the Borrower with respect to the Bridge
Facility and the Securities (as defined in the Fee Letter) (calculated in
accordance with the Fee Letter) to exceed the Weighted Average Bridge Cap (as
defined in the Fee Letter).  At any time when the Borrower is in default in the
payment of any amount under the Bridge Facility, such overdue amount shall bear
interest at 2.00% per annum above the rate otherwise applicable thereto.

Following the Initial Bridge Loan Maturity Date, all outstanding Extended Term
Loans will accrue interest at the rate provided for Exchange Notes in Annex I
hereto.

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

B-2

--------------------------------------------------------------------------------

 

“Adjusted LIBOR” for each three-month period after the Closing Date, means the
greater of (i) 1.00% and (ii) the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for such
three-month period appearing on the LIBOR01 Page published by Reuters two
business days prior to the commencement of such period.

Interest will be payable (or shall accrue) in arrears, (a) for the Initial
Bridge Loans, at the end of each three-month period after the Closing Date and
on the Initial Bridge Loan Maturity Date, and (b) for the Extended Term Loans,
semi-annually, commencing on the date that is six months after the Initial
Bridge Loan Maturity Date and on the final maturity date.

3.CERTAIN PAYMENT PROVISIONS

Optional Prepayment:

The Initial Bridge Loans may be prepaid, in whole or in part in minimum amounts
to be agreed, at the option of the Borrower, at any time upon three business
days’ prior notice, at par plus accrued and unpaid interest.

Mandatory Redemption:

The Borrower will be required to prepay Initial Bridge Loans on a pro rata
basis, at par plus accrued and unpaid interest, in each case subject to
exceptions and baskets to be agreed, from 100% of (i) net cash proceeds of the
issuance of the Senior Unsecured Notes and any other indebtedness, (ii) net cash
proceeds from any issuance of equity, and (iii) net cash proceeds of all
non-ordinary course asset sales or dispositions (including as a result of
casualty or condemnation) by the Borrower or any of its subsidiaries in excess
of amounts either reinvested pursuant to terms to be agreed.  

The Borrower will also be required to make a mandatory offer to prepay Initial
Bridge Loans following the occurrence of a change of control (to be defined) at
100% of the outstanding principal amount thereof plus accrued and unpaid
interest.

4.CERTAIN CONDITIONS

Conditions Precedent:

The availability of the borrowing under the Bridge Facility on the Closing Date
shall only be subject to the Limited Conditionality Provisions and the
applicable conditions set forth in Exhibit C to the Commitment Letter.

5.DOCUMENTATION

Credit

Documentation:

The definitive documentation for the Bridge Facility (the “Credit
Documentation”) shall contain those terms and conditions usual for facilities
and transactions of this type as may be reasonably agreed by the Lead Arranger,
the Lenders and the Borrower.

B-3

--------------------------------------------------------------------------------

 

 

Representations and

Warranties:

Usual for facilities and transactions of this type, and others as reasonably
agreed by the Lead Arranger, the Lenders and the Borrower, and to the extent
applicable, consistent with the Third Amended and Restated Credit Agreement
dated February 17, 2017 among, inter alios, the Borrower and BMO (as the same
may be amended, restated, modified or otherwise supplemented from time to time,
the “Existing Credit Agreement”)

Covenants:

The Credit Documentation will contain such affirmative and negative covenants as
are usual and customary for bridge loan financings of this type, and to the
extent applicable, consistent with the Existing Credit Agreement; prior to the
Initial Bridge Loan Maturity Date, certain covenants of the Initial Bridge Loans
will be more restrictive than those of the Extended Term Loans and the Exchange
Notes, as reasonably agreed by the Lead Arranger and the Borrower.

Events of Default:

Usual for facilities and transactions of this type, and others as reasonably
agreed by the Lead Arranger and the Borrower.  Following the Initial Bridge Loan
Maturity Date, the events of default relevant to the Initial Bridge Loans will
automatically be modified so as to be consistent with the Exchange Notes.

Voting:

Amendments and waivers of the Credit Documentation will require the approval of
Lenders holding more than 50% of the outstanding Initial Bridge Loans, except
that (a) the consent of each affected Lender will be required for (i) reductions
of principal, interest rate or spreads, (ii) except as provided under
“Maturity/Exchange” above, extensions of the Initial Bridge Loan Maturity Date
and (iii) additional restrictions on the right to exchange Extended Term Loans
for Exchange Notes or any amendment of the rate of such exchange and (b) the
consent of 100% of the Lenders shall be required with respect to (i) reductions
of any of the voting percentages set forth in the definition of “required
lenders” or any similar defined term, (ii) modifications to the mandatory
prepayment provisions and (iii) releases of any subsidiary Guarantor.

Assignment and Participation:

Subject to the prior approval of the Administrative Agent, the Lenders will have
the right to assign Initial Bridge Loans and commitments in consultation with,
but without the consent of, the Borrower; provided, however, that prior to the
Initial Bridge Loan Maturity Date, unless a payment or bankruptcy event of
default has occurred and is at such time continuing or a Demand Failure Event
(as defined in the Fee Letter) has occurred, the consent of the Borrower shall
be required with respect to any assignment if, subsequent thereto, the
Commitment Parties would hold, in the aggregate, less than 50.1% of the
outstanding

B-4

--------------------------------------------------------------------------------

 

Initial Bridge Loans.  Assignments will be by novation that will release the
obligation of the assigning Lender.

The Lenders will have the right to participate their Initial Bridge Loans to
other financial institutions; without restriction, other than customary voting
limitations.  Participants will have the same benefits as the selling Lenders
would have (and will be limited to the amount of such benefits) with regard to
yield protection and increased costs, subject to customary limitations and
restrictions.

Yield Protection:

The Credit Documentation shall contain customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy, liquidity requirements and other requirements of
law (provided that (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented) and from the
imposition of or changes in withholding or other taxes and (b) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurodollar Loan (as defined in Annex I) on a day other than
the last day of an interest period with respect thereto.

Bail-in Provisions:

The Credit Documentation shall contain customary EU bail-in provisions.

Post-Closing Ratings Covenant:

The Borrower shall use commercially reasonable efforts to obtain a rating from
Moody’s Investor Services, Inc. and Standard & Poor’s Financial Services LLC not
later than the date that is 30 days after the Closing Date.

Expenses and Indemnification:

Regardless of whether the Closing Date occurs, the Borrower shall pay (a) all
reasonable and documented out-of-pocket expenses of the Administrative Agent and
the Lead Arranger associated with the syndication of the Bridge Facility and the
preparation, execution, delivery and administration of the Credit Documentation
and any amendment or waiver with respect thereto (including the reasonable and
documented fees, disbursements and other charges of counsel) and (b) all
reasonable and documented out-of-pocket expenses of the Administrative Agent and
the Lenders (including the reasonable and documented fees, disbursements and
other charges of

B-5

--------------------------------------------------------------------------------

 

counsel) in connection with the enforcement of the Credit Documentation.

The Administrative Agent, the Lead Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any losses, claims, damages, liabilities or expenses (including the
reasonable fees, disbursements and other charges of counsel) incurred in respect
of the financing contemplated hereby or the use or the proposed use of proceeds
thereof, except any losses, claims, damages, liabilities or related expenses to
the extent (i) they are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from (x) the willful misconduct or gross
negligence of such indemnified person or its control affiliates, directors,
officers or employees (collectively, the “Related Parties”) or (y) the material
breach of the obligations of such indemnified person or any of  its Related
Parties under the Credit Documentation or (ii) arising out of, or in connection
with, any proceeding that does not involve an act or omission by you or any of
your affiliates and that is brought by an indemnified person against any other
indemnified person other than any proceeding against any indemnified person in
its capacity or in fulfilling its role as the Administrative Agent or Lead
Arranger or similar role under the Bridge Facility or (B) any settlement entered
into by such indemnified person without your written consent (such consent not
to be unreasonably withheld).

Governing Law and Forum:

New York.

Counsel to the Administrative

Agent and the Commitment Party:

Simpson Thacher & Bartlett LLP.

 

B-6

--------------------------------------------------------------------------------

 

Annex I to Exhibit B

Summary of Terms and Conditions
of Exchange Notes and Extended Term Loans

Capitalized terms used but not defined herein have the meanings set forth or
referred to in the Exhibit B to which this Annex I is attached.

Issuer:

The Borrower (in its capacity as issuer, the “Issuer”) will issue Exchange Notes
under an indenture that complies with the Trust Indenture Act (the “Indenture”).

Guarantors:

Same as the Initial Bridge Loans.

The guarantees of the Exchange Notes shall rank pari passu with all senior
indebtedness and shall rank senior to all future subordinated indebtedness of
such Guarantors.

Principal Amount:

The Exchange Notes will be available only in exchange for the Extended Term
Loans on or after the Initial Bridge Loan Maturity Date.  The principal amount
of any Exchange Note will equal 100% of the aggregate principal amount of the
Extended Term Loan for which it is exchanged, and any accrued interest then not
due will be carried over.   In the case of the initial exchange by Lenders, the
minimum amount of Extended Term Loans to be exchanged for Exchange Notes shall
not be less than $25.0 million.

Maturity:

The Exchange Notes and the Extended Term Loans will mature on the eighth
anniversary of the Closing Date.

Interest Rate:

The Exchange Notes and the Extended Term Loans will bear interest at a fixed
rate no greater than the Weighted Average Bridge Cap (as defined in the Fee
Letter).

At any time when the Borrower is in default in the payment of any amount under
the Exchange Notes or Extended Term Loans, such overdue amount shall bear
interest at 2.00% per annum above the rate otherwise applicable thereto.

Interest will be payable in arrears semi-annually commencing on the date that is
six months following the Initial Bridge Loan Maturity Date and on the final
maturity date.

Optional Redemption:

The Extended Term Loans may be prepaid, in whole or in part, at the option of
the Issuer, at any time at par plus accrued and unpaid interest to the
prepayment date.

The Exchange Notes will be (a) non-callable for the first three years from the
Closing Date (subject to a 35% equity clawback within the first three years
after the Initial Bridge Loan Maturity

 

--------------------------------------------------------------------------------

 

Date and make-whole provisions); and (b) thereafter, callable or prepayable at
par plus accrued interest plus a premium equal to 75% of the coupon in effect on
the Exchange Notes, which premium shall decline ratably on each yearly
anniversary of the date of such sale to zero two years prior to the maturity of
the Exchange Notes.

Mandatory Offer to Purchase:

The Issuer will be required to offer to repurchase the Exchange Notes and repay
the Extended Term Loans upon the occurrence of a change of control (which offer
shall be at 101% of the principal amount of such Exchange Notes or the Extended
Term Loans, as applicable, in each case plus accrued and unpaid interest).

Registration Rights:

The Issuer will use commercially reasonable efforts to file within 30 days after
the date of the first issuance of the Exchange Notes (the “Issue Date”), and
will use its commercially reasonable efforts to cause to become effective as
soon thereafter as practicable, a shelf registration statement with respect to
the Exchange Notes (a “Shelf Registration Statement”) and/or a registration
statement relating to a Registered Exchange Offer (as described below).  If a
Shelf Registration Statement is filed, the Issuer will keep such registration
statement effective and available (subject to customary exceptions) until it is
no longer needed to permit unrestricted resales of Exchange Notes but in no
event longer than one year from the issuance of any Exchange Note.

If within 180 days from the Issue Date, a Shelf Registration Statement for the
Exchange Notes has not been declared effective or the Issuer has not effected an
exchange offer (a “Registered Exchange Offer”) whereby the Issuer has offered
registered notes having terms identical to the Exchange Notes (the “Substitute
Notes”) in exchange for all outstanding Exchange Notes (it being understood that
a Shelf Registration Statement is required to be made available in respect of
Exchange Notes the holders of which could not receive Substitute Notes through
the Registered Exchange Offer that, in the opinion of counsel, would be freely
saleable by such holders without registration or requirement for delivery of a
current prospectus under the Securities Act of 1933, as amended (other than a
prospectus delivery requirement imposed on a broker-dealer who is exchanging
Exchange Notes acquired for its own account as a result of a market making or
other trading activities)), then the Issuer will pay liquidated damages of 0.25%
per annum on the principal amount of Exchange Notes and Extended Term Loans
outstanding to holders thereof who are, or would be, unable freely to transfer
Exchange Notes from and including the 181st day after the Issue Date (the
“Default Registration Date”) to but excluding the earlier of the effective date
of such Shelf Registration Statement or the date of

C-I-2

--------------------------------------------------------------------------------

 

consummation of such Registered Exchange Offer (such damages may be payable, at
the option of the Borrower, in the form of additional Exchange Notes).  Such
liquidated damages shall increase by 0.25% per annum on the date that is three
months after the Default Registration Date to a maximum of 1.00% per annum. The
Issuer will also pay such liquidated damages for any period of time (subject to
customary exceptions) following the effectiveness of a Shelf Registration
Statement that such Shelf Registration Statement is not available for resales
thereunder.  In addition, unless and until the Issuer has consummated the
Registered Exchange Offer and, if required, caused the Shelf Registration
Statement to become effective, the holders of the Exchange Notes will have the
right to “piggy-back” the Exchange Notes in the registration of any debt
securities (subject to customary scale-back provisions) that are registered by
the Issuer (other than on a Form S-4) unless all the Exchange Notes and Extended
Term Loans will be redeemed or repaid from the proceeds of such securities.

Right to Transfer

Exchange Notes:

The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties.

Covenants:

Customary for high yield senior unsecured debt offerings, subject to
modifications to reflect current market conditions and other changes to be
mutually agreed.

Events of Default:

Customary for high yield senior unsecured debt offerings, subject to
modifications to reflect current market conditions and other changes to be
mutually agreed.

Governing Law and Forum:

New York.

 

C-I-3

--------------------------------------------------------------------------------

 

EXHIBIT C

Resolute Energy Corporation

$100.0 Million Bridge Facility
Conditions

The availability of the Bridge Facility shall be subject to the satisfaction of
the following conditions (subject to the Limited Conditionality
Provision).  Capitalized terms used but not defined herein have the meanings set
forth in the Commitment Letter to which this Exhibit C is attached and in
Exhibits A and B thereto.

1.Each party thereto shall have executed and delivered the Credit Documentation
on terms consistent with the Commitment Letter and otherwise reasonably
satisfactory to both the Loan Parties and the Commitment Parties, and the
Administrative Agent shall have received:

 

a.

customary closing certificates and legal opinions in form and substance
reasonably acceptable to the Administrative Agent; and

 

b.

a certificate from the chief financial officer of the Borrower, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
Borrower and its subsidiaries, on a consolidated basis after giving effect to
the Transactions and the other transactions contemplated hereby, are solvent.

2.The terms of the Purchase Agreement (including all exhibits, schedules,
annexes and other attachments thereto and other agreements related thereto) and
all related documents shall be reasonably satisfactory to the Lead Arranger, it
being agreed that the draft Purchase Agreement dated March 3, 2017 provided to
the Lead Arrangers is reasonably satisfactory to the Lead Arrangers.  The
Acquisition shall be consummated pursuant to the Purchase Agreement in such
reasonably satisfactory form, substantially concurrently with the initial
funding of the Bridge Facility, and no provision thereof shall have been amended
or waived, and no consent shall have been given thereunder, in any manner
materially adverse to the interests of the Commitment Parties or the other
Lenders without the prior written consent of the Commitment Parties.

3.The closing of the Bridge Facility shall have occurred on or before the
Expiration Date.

4.The Lead Arranger shall have received (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows related to
the Acquired Business, for the two most recently completed fiscal years ended at
least 90 days before the Closing Date and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows
related to the Acquired Business, for each subsequent fiscal quarter ended at
least 45 days before the Closing Date, in each case, only to the extent required
by Section 3-05 of Regulation S-X.

5.The Lead Arranger shall have received a pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Borrower as of and
for the 12 month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).

6.The Administrative Agent shall have received, at least three days prior to the
Closing Date, to the extent requested by the Administrative Agent in writing at
least six days prior to the Closing

 

--------------------------------------------------------------------------------

 

Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

7.All fees and expenses due to the Commitment Parties and the Lenders shall have
been paid or shall have been authorized to be deducted from the proceeds of the
initial fundings under the Bridge Facility, to the extent invoiced at least
three (3) business days prior to the Closing Date.

 

D-2